TUCKETT, Justice:
The plaintiff appeals from a judgment of the district court denying his petition for a writ of habeas corpus.
Plaintiff was paroled from the Utah State Prison on March 13, 1973. On or about October 1, 1973, complaint was made to the Board of Pardons by the Department of Adult Probation and Parole and a warrant of arrest was issued by the Board for the arrest of the plaintiff. Plaintiff was incarcerated in the Salt Lake County Jail for a period of approximately one month. The plaintiff was approached by an agent of the Department of Adult Probation and Parole at which time it appears that the plaintiff was served with a notice of his violation of the terms of his parole; It is the plaintiff’s contention that at that time he was not informed as to his rights to have counsel represent him, but the record shows that at that time he waived a prerevocation hearing and that a hearing was had before the Board of Pardons on November 21, 1973, at which time the plaintiff was represented by an attorney. At the time of the hearing before the Board of Pardons the plaintiff admitted violation of the terms of his parole, and he was thereafter returned to prison.
The court below found and concluded that the plaintiff had not been denied his constitutional rights in the proceeding which resulted in his recommitment to prison. After a careful consideration of the record, we must conclude that the plaintiff was accorded the rights specified by the United States Supreme Court in the cases of Morrissey v. Brewer1 and Gagnon v. Scarpelli.2
The judgment of the court below is affirmed.
CALLISTER, C. J., and HENRIOD, ELLETT and CROCKETT, JJ„ concur.

. 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484.


. 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656.